345 F.2d 533
James Aloysius CARROLL, Appellant,v.UNITED STATES of America, Appellee.
No. 21413.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

Thomas A. Larkin, Jacksonville, Fla., for appellant.
Aaron A. Foosaner, Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON,1 and SMITH,2 Circuit judges.
PER CURIAM.


1
The judgment of the trial court is affirmed.  The Court expresses its appreciation to appointed counsel for his assistance to the Court in consideration of this appeal.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation